Title: To James Madison from John Page, 9 December 1804 (Abstract)
From: Page, John
To: Madison, James


9 December 1804, Richmond. “Be so good as to give the inclosed letter a proper direction, under another cover, & such conveyance as may be most certain & expeditious.
“I congratulate you on the compleat success of the republican Ticket here, & on the Triumph of Republicanism in Massachusetts, & on the prosperous State of your Administration.
“Mrs. Page joins with me in presenting our Compliments & best Wishes to yourself & Mrs. Madison, & in lamenting that we were prevented from accomplishing our plan of visiting you & Mr. Jefferson last Summer.”
